Citation Nr: 1624403	
Decision Date: 06/17/16    Archive Date: 06/29/16

DOCKET NO.  10-17 495	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability, to include anxiety disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from January 26, 1960, to April 15, 1960.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision by the Detroit, Michigan, Regional Office (RO) of the Department of Veterans Affairs (VA).  VA records indicate that the Veteran failed to appear for a scheduled Board hearing in August 2010.  His request for a hearing is considered as having been withdrawn.  The case was remanded for additional development in June 2014.  In correspondence received by VA in December 2015 the Veteran waived Agency of Original Jurisdiction review of additional evidence.


FINDING OF FACT

An acquired psychiatric disability, to include anxiety disorder, for VA compensation purposes was not manifest during active service nor was a psychosis manifest within a year of discharge; and, the preponderance of the evidence fails to establish that a present acquired psychiatric disability developed as a result of service.


CONCLUSION OF LAW

An acquired psychiatric disability, to include anxiety disorder, for VA compensation purposes was not incurred or aggravated as a result of active service.  38 U.S.C.A. §§ 1131, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 4.9, 4.125, 4.127 (2015).



REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  

The duty to notify has been met.  See  VCAA correspondence.  Neither the Veteran, nor his representative, has alleged prejudice with regard to notice. The Federal Court of Appeals has held that "absent extraordinary circumstances...it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran...."  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  In light of the foregoing, nothing more is required.

As for the duty to assist, all identified and authorized records relevant to the matter have been requested or obtained.  The available record includes service treatment records, VA treatment and examination reports, non-VA (private) treatment records, and statements in support of the claim.  The development requested on remand has been substantially completed.  There is no evidence of any additional existing pertinent records.  

When VA undertakes to provide a VA examination or obtain a VA opinion it must ensure that the examination or opinion is adequate.  VA medical opinions obtained in this case are adequate as they are predicated on a substantial review of the record and medical findings and consider the Veteran's complaints and symptoms.  

In an April 2016 brief the Veteran's service representative asserted, in essence, that an August 2014 VA examiner failed to consider "any and/all mental disorders" that manifested in service.  She argued that an additional VA medical opinion was required to address whether or not a diagnosis of attention deficit hyperactivity disorder (ADHD) was warranted.  An article identified as having been published in 2011 in Psychology Today was referenced without further explanation as to why it was believed to be specifically pertinent to the present appeal.  It was also asserted that a diagnosis of posttraumatic stress disorder (PTSD) was warranted and that according to "medical literature" nervousness could be associated to insomnia, but no specific medical authority was cited.  The Board finds no merit to the claim that the August 2014 VA examination was inadequate.

Although the August 2014 VA examiner did not include a review of an August 2014 private neuropsychological evaluation, there is no discernable inconsistency in these reports and the available medical evidence is found to be sufficient for an adequate determination.  While a diagnosis of PTSD was not specifically excluded, the August 2014 VA examiner noted the Veteran did not describe persistent abuse or harassment and that he denied severe distress related to the reported incident in service.  The examiner is shown to have adequately considered whether the criteria for a diagnosis of PTSD had been met.  There is also no competent evidence of a diagnosis of ADHD nor of any specific symptoms possibly attributable to a diagnosis of ADHD during service.  In fact, the August 2014 private treatment report noted that the Veteran had never been diagnosed with ADHD and the Board notes that report did not indicate that such a diagnosis was warranted.  

The Board also finds that the April 2016 brief misstates the findings of the August 2014 VA medical opinion as to whether the examiner found a psychiatric disorder or disability preexisted service.  While the examiner noted that service treatment records referenced a history of nervousness, insomnia, and problems with authority suggesting that these issues preexisted his military service, there is no indication that the examiner found any specific psychiatric disorder, disability, or manifest symptom to have, in fact, preexisted service.  The examiner found that there was little discernable difference between the Veteran's pre and post-military functioning that would be suggestive of exacerbation and then cautiously stated that, overall, there was nothing in the record to suggest that a premorbid condition was exacerbated by military service.  The examiner provided no opinion that may be reasonably construed as demonstrating a specific preexisting acquired psychiatric disorder or disability.  The examiner reported that a history of nervousness, insomnia, and behavioral/academic problems was noted prior to service, but found that the results of the pre-discharge psychiatric evaluation indicated that he displayed immature personality traits and possibly "dull" intellect.  Thus, it is shown that the August 2014 VA examiner adequately considered that pre-service history and declined to attribute it to a preexisting diagnosis.  While nervousness, insomnia, and problems with authority may be symptoms within the criteria for a diagnosis of an acquired psychiatric disorder, as will be discussed further below such diagnoses for VA compensation purposes must be established by competent evidence.

Upon review of the entire record, VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4).  There has been substantial compliance with all pertinent VA law and regulations and to adjudicate the claim would not cause any prejudice to the appellant.

Service Connection Claim

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131 (West 2014).  A diagnosis of a mental disorder for VA compensation purposes must conform to the Diagnostic and Statistical Manual of Mental Disorders (DSM), American Psychiatric Association, and be supported by the findings on the examination report.  38 C.F.R. § 4.125(a) (2015).

Congenital or developmental defects, including personality disorders, are not diseases or injuries within the meaning of applicable legislation.  See 38 C.F.R. §§ 3.303(c), 4.9, 4.127 (2015); see also O'Bryan v. McDonald, 771 F.3d 1376, 1380-81 (Fed. Cir. 2014) (holding that intellectual developmental and personality disorders are excluded as injuries or diseases for compensation purposes under 38 C.F.R. § 3.303(c) and noting that a veteran with such disorders is not entitled to the presumption of soundness under 38 U.S.C.A. § 1111 and 38 C.F.R. § 3.304(b)).  However, a disability resulting from a mental disorder that is superimposed upon a personality disorder may be service connected.  38 C.F.R. § 4.127; VA Gen. Coun. Prec. 82-90 (July 18, 1990).  

Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).

Certain chronic diseases, such as psychoses, are subject to presumptive service connection if manifest to a compensable degree within one year from separation from service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2015).  

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a).  Psychoses are qualifying chronic diseases.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  As a result, service connection via the demonstration of continuity of symptomatology is applicable in the present case.

Even though a disease is not included on the list of presumptive diseases, a nexus between the disease and service may nevertheless be established on the basis of direct service connection.  Stefl v. Nicholson, 21 Vet. App. 120 (2007).  When a claimed disability is not included as a presumptive disability, direct service connection may nevertheless be established by evidence demonstrating that the disability was in fact incurred during service.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

The Veteran contends that he has an acquired psychiatric disorder, including PTSD, ADHD, and/or an anxiety disorder, that developed during or as a result of active service.  He has asserted, in essence, that he has PTSD or an anxiety disorder as a result of stress during training and/or an assault by his drill instructor.  He has also asserted that his paranoia, anger, and memory loss preexisted service and were aggravated during service.  In an August 2009 statement he reported that he felt inferior and degraded during his military service when he was taken away from his company for not meeting standards.  He stated that he has had anxiety since his military service and that he had problems with any type of authority which made working difficult for him.  In an April 2016 brief the Veteran's service representative asserted that consideration of the presumption of soundness under 38 C.F.R. § 3.304(b) was warranted in this case and, in essence, that the findings of an April 1960 examination indicating immature personality traits demonstrated aggravation of a preexisting psychiatric disorder.

Service treatment records show that no psychiatric disorder were noted upon enlistment in January 1960.  The Veteran's April 8, 1960, discharge examination report noted an abnormal clinical psychiatric evaluation and included the findings of an April 8, 1960, aptitude board report which noted the following:

      This 17 year old recruit was transferred to the Recruit Evaluation Unit from company [redacted] on 1 April 1960 after completing 5 weeks of regular training, and 14 days of special training in Special Indoctrination Division.  Initial psychiatric screening revealed apparent immaturity, somatic complaints, and he was placed on trial duty.  At the time of his transfer the recruit was referred for examination by the Officer in Charge, S.I.D., who reported, "[the Veteran] has a good attitude and I am sure he wants to stay in the Navy.  I also think he is doing his best which just isn't good enough to meet the standards set up by S.I.D.".  
      The recruit's performance in training is reported to be poor.  He is described by his company commander as responding poorly to orders, objectionably dirty and untidy, unreliable, disobedient, a wise guy, and a weakling.  The recruit was said to be poorly motivated and unable to keep up with the company.  The company commander indicates he would not want to keep this recruit in his company and states, "Continuously flaunting any authority He needs constant individual supervision."  [The Veteran] has a GCT of 47.  At the time he was assigned to the R.E.U. he had failed no weekly tests.  He had accumulated 60 demerits.
      As given by the recruit, the family history is non-contributory.  At the age of 17 he left school after completing the 11th grade.  Prior to leaving school he had failed 1 grade. His principle full time job was service station attendant.
      Examination reveals a markedly immature, fairly dull, inadequate individual who apparently tried very hard at S.I.D. but was not able to meet requirements.  Motivation for service is good.  [The Veteran] is 17 and was married [redacted] and his wife is expecting a baby in April.  There is a history of trouble with authority, poor school record, nervousness, and insomnia.  He is not found to be temperamentally suitable for further training and discharge is recommended.

VA treatment records dated in September 2008 noted a review of systems revealed some anxiety.  Depression and PTSD screens were negative.  A December 2008 report included a diagnosis of anxiety.  It was noted the Veteran reported having had problems with anxiety and some difficulties with anger.  He stated that during service he had been treated for "nerves."

An August 2014 private neuropsychological evaluation report noted the Veteran had been followed for a number of years with a chief complaint of cognitive dysfunction.  He was first seen in October 2010 with complaints of memory decline.  It was noted that he reported having difficulties with memory for at least two years and that he had always been somewhat anxious.  His spouse reported that his anxiety seemed to have worsened in recent years.  It was noted that he had retired from his employment as a mechanic with a corporate manufacturer ten years earlier and subsequently worked part-time delivering papers and driving a van.  The examiner stated his history was remarkable for multiple head injuries incurred during boxing matches.  There was no previous history of psychiatric treatment or counseling.  He acknowledged having difficulty reading as a child with no history of behavior problems.  He had never been diagnosed with ADHD.  

The examiner noted behavioral observations and provided a summary of the formal psychometric data.  The results of the current neuropsychological evaluation were found to have revealed areas of cognitive impairment which were well beyond what would be expected with normal aging.  It was the examiner's impression that the Veteran met the criteria for a progressive dementia and that the most likely diagnosis was Alzheimer's disease.  A diagnosis of frontotemporal dementia was found to be less likely.  Depression and anxiety were noted to be co-morbid problems, but were not felt to be the primary cause of his cognitive impairment given the pathognomic signs of organicity during memory testing.  

VA examination in August 2014 included DSM diagnoses of unspecified major cognitive disorder (ICD code: 799.59), other specified depressive disorder with anxious distress (ICD code: 311), and alcohol use disorder, moderate, in full sustained remission (ICD code: 303.90).  The examiner noted the Veteran's report as to his history prior to service and of his report during service in which he "described feeling a great deal of pressure" and an incident when he was reportedly "kicked off [his] feet" by his drill sergeant.  He also reported that he "was going to hit the drill sergeant but held back, after which he was sent to another program and ultimately discharged."  It was noted that he had divorced his first spouse in 1961 and remarried in 1962.  His current spouse concurred that they were "doing fine," but noted significant strain throughout much of their marriage reportedly due to the Veteran's drinking and anger problems.  The Veteran reported that his relationship with his children and grandchildren was "pretty good."  The examiner noted the Veteran had retired from a corporate manufacturer in 1998 after more than 25 years and that he had worked other jobs before fully retiring five years earlier.  He had also spent many years as an amateur and professional boxer and then later as a boxing coach.  It was noted he denied any history of psychiatric treatment prior to his VA treatment in 2008.  

The Veteran's spouse also reported that within the past week he had been provided a diagnosis of Alzheimer's dementia after private neuropsychological testing.  She stated that he had always been argumentative and anxious and that his depression was more recent.  She related that he was often quite paranoid, but that this had diminished in recent years.  She reported a steady decline in his memory over the past couple of years.  She denied that he had any history of overtly psychotic features or violent behavior.  A history of panic attacks or suicidal ideation was denied.  


The examiner noted the Veteran was alert and responsive but oriented only to person and place.  He was unable to provide the month or year.  He displayed moderate to severe memory impairment and attentional difficulties, deferring to his spouse frequently to provide most of the details of his history.  His mood and affect were mildly subdued with considerable anxiety and self-consciousness, particularly about his memory deficits.  He displayed fair eye contact and moderate psychomotor agitation.  His speech was somewhat halting and non-spontaneous, but coherent and goal-directed with some capacity for extended elaboration on distant history (e.g., his boxing career).  His thought processes were generally organized with no evidence of formal thought disorder, hallucinations, delusions, mania, or obsessive-compulsive features.  He appeared to be of low average intelligence with intact capacity for abstract thought and fair insight into his cognitive deficits but limited insight into his emotional functioning.

In his integrated summary and clinical impressions the examiner noted the record revealed that the Veteran was discharged from the Navy after only three months of service due to "unsuitability" with no psychiatric condition noted at that time but that a history of nervousness, insomnia, and behavioral/academic problems was noted prior to service.  The results of a pre-discharge psychiatric evaluation indicated that he displayed immature personality traits and possibly "dull" intellect that, despite his efforts to achieve, rendered him incapable of adapting and performing up to required standards for retention.  It was noted that during the present examination the Veteran acknowledged likely attitudinal problems at that stage in his life, as well as, frustration with differences in the expectations of Navy life.  

The examiner also noted that the Veteran described one incident of physical retaliation (discipline/hazing) for poor performance but did not describe persistent abuse or harassment and denied severe distress related to this incident, stating that "it made me feel kinda bad as I thought about it later in life."  There was no history of mental health treatment prior to 2008 and it was noted that at the time of that treatment he appeared to have been displaying the early signs of dementia (neurocognitive impairment) with mild memory issues progressing to more severe cognitive impairment over the past five years.  A diagnosis of Alzheimer's disease by private providers was noted, but the examiner stated that with a history of a decade of amateur and professional boxing, sustained heavy substance abuse, history of quadruple bypass, and sleep apnea his dementia likely has multiple etiologies, none of which were related to his very brief military service.  Service treatment records noted a history of nervousness, insomnia, and problems with authority suggesting that these issues preexisted his military service, but the examiner stated the Veteran was unable to provide significant insight into his pre-military emotional functioning due to his poor memory, other than to note a likely "cocky" attitude that may have impacted his adjustment.  

Overall, the examiner found that there was nothing in the Veteran's records to suggest that his current psychiatric symptoms (or history of more pronounced anger issues and paranoia) were due to his military service or that a premorbid condition was exacerbated by military service.  It was further noted that there was little discernable difference between the Veteran's pre and post-military functioning that would be suggestive of exacerbation.  The examiner found that it was less likely that the Veteran's current depressive disorder or neurocognitive impairment was related to his military service.

Based upon the evidence of record, the Board finds that an acquired psychiatric disability, to include an anxiety disorder, for VA compensation purposes was not manifest during active service.  There is likewise no evidence that a psychosis manifested within a year of discharge.  The preponderance of the evidence also fails to establish that a present acquired psychiatric disability developed as a result of service.  

The August 2014 VA opinions are persuasive and based upon adequate rationale.  The examiner's findings are unequivocal as to the provided medical opinions that there was no evidence that his current psychiatric symptoms, or past symptoms of more pronounced anger issues and paranoia, were due to his military service nor that a premorbid condition was exacerbated by military service.  The examiner specifically found that it was less likely that the Veteran's current depressive disorder or neurocognitive impairment was related to his military service.  The provided report demonstrates that both a thorough examination and a thorough review of the evidence of record were conducted.  

The Veteran's service representative contends that the evidence demonstrates that the Veteran had preexisting intellectual developmental and/or personality disorders that were aggravated during or as a result of service.  However, as discussed, there is no competent evidence of a mental disorder that is superimposed upon a personality disorder.  The presumption of soundness is inapplicable.  See O'Bryan, 771 F.3d at 1380-81.  Consideration of entitlement to service connection as secondary to a service-connected disability is also inapplicable in this case since service-connection is not established for any other disability.  See 38 C.F.R. §§ 3.310, 4.127 (2015). 

Consideration has also been given to the claims by the Veteran and his service representative that that he has an acquired psychiatric disorder as a result of service, to include the claim that he has PTSD as a result of a reported assault in service.  However, while lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), the specific issues in this case fall outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  Diagnoses of specific psychiatric disorders are not conditions that are readily amenable to mere lay diagnosis or probative comment regarding etiology.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007). 

The Board acknowledges that the Veteran is competent to report some symptoms, but there is no indication that he is competent to etiologically link any such symptoms to a current diagnosis.  Neither the Veteran nor his service representative are shown to possess the requisite medical training, expertise, or credentials needed to render a diagnosis or a competent opinion as to medical causation.  Nothing in the record demonstrates that they received any special training or acquired any medical expertise pertaining to psychiatric disorders.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed.Cir.2012).  To the extent that the April 2016 brief asserted that diagnoses of PTSD, ADHD, or a nervous disorder associated with insomnia were warranted, the Board finds these statements to be of no probative weight.  Nor are the mere references to articles or medical literature without sufficient explanation as to relevance or identifying citation found to be of any probative weight.  Accordingly, the lay evidence does not constitute competent medical evidence and lacks probative value.  The lay opinions are also outweighed by the existing medical evidence of record.  

In conclusion, the Board finds that service connection for an acquired psychiatric disorder is not warranted.  When all the evidence is assembled VA is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  The preponderance of the evidence is against the claim.


ORDER

Entitlement to service connection for an acquired psychiatric disability, to include anxiety disorder, is denied.


____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


